Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments, filed 2/4/2021, with respect to the amended claim(s) have been considered but, are moot due to a new grounds of rejection based upon a new reference, Zeidler (US 20170117114 A1), see below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14-15 and their dependent claims (i.e. claims 1-20) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 14-15 claim “comparison of a size of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample; and reduce the estimated separation gap”.  Applicant states that support for the amendment is in [0033]-[0040], but comparing “a size of the array of point out exactly where in the specification to find the support.    It is unclear what “a size of the array of beamlets” is referring to.  Is the size per beamlet in the array compared to “a size of a corresponding probe spot on the sample”? Or is the size of the “array of beamlets” compared to the “a size of a corresponding probe spot on the sample”?  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14-15 and their dependent claims (i.e. claims 1-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 14-15 claim “comparison of a size of the array of beamlets along the focus plane and a size of a corresponding probe spot on the sample; and reduce the estimated separation gap”.  It is unclear what “a size of the array of beamlets” is referring to.  Is the size per beamlet in the array compared to “a size of a corresponding probe spot on the sample”? Or is the size of the “array of beamlets” compared to the “a size of a corresponding probe spot on the sample”?  Applicant states that support for the amendment is in [0033]-[0040], but comparing “a size of the array of beamlets” could not be found.  It would be helpful if applicant could point out exactly where in the specification to find the support.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
at the time the invention was made (Pre AIA  applications) or before the effective filing date of the claimed invention (AIA  applications) to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-3, 5-15 and 18-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1).
	Regarding claim 1, Masnaghetti discloses a charged particle beam apparatus (abstract) (fig. 1a), comprising:
a beamlet forming unit (109, 111) [0024] configured to form and scan (abstract) an array of beamlets (105) [0024] on a sample (107) to form a plurality of probe spots on the sample (fig. 2, at 202a-202d), the array of beamlets comprising:
a first portion (202a) comprising a beamlet focused onto a focus plane (focus plane of 202a), and 
a second portion (202c, 202d) comprising a defocused beamlet (of either 202c, 202d) with respect to the focus plane (of 202a) [0035];
a detector (108) configured to detect signals from the plurality of probe spots  formed by the array of beamlets; and 
a processor (110, 116, 118) configured to  
generate an image (abstract) (108, 110, 119) of the sample based on the detected signals: 
estimate from the image a separation gap (i.e., defocus) between the focus plane (of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”), based on a comparison of a “ and 
reduce [0035] the estimated separation gap [0035] [0058] (fig. 8, 806)

(figs. 2-3, 5-12); 
 	(abstract Note A scanning electron microscopy system is disclosed. The system includes a multi-beam scanning electron microscopy (SEM) sub-system. The SEM sub-system includes a multi-beam electron source configured to form a plurality of electron beams, a sample stage configured to secure a sample, an electron-optical assembly to direct the electron beams onto a portion of the sample, and a detector assembly configured to simultaneously acquire multiple images of the surface of the sample. The system includes a controller configured to receive the images from the detector assembly, identify a best focus image of images by analyzing one or more image quality parameters of the images, and direct the multi-lens array to adjust a focus of one or more electron beams based on a focus of an electron beam corresponding with the identified best focus image.);
   	[0026] Embodiments of the present disclosure are directed to providing automatic methods for quickly focusing a multi-beam SEM system. In a multi-beam SEM system, a large number of sub-images (e.g., 2 to 200) may be acquired simultaneously that together form a larger contiguous image. In some embodiments of the present disclosure, multiple sub-images having varying focus and/or astigmatism characteristics are acquired. Based on these images, embodiments of the present disclosure identify optical settings for achieving the best focus and/or least amount of astigmatism in images acquired with the multi-beam SEM system of the present disclosure.]; 
 [0027] FIG. 1A illustrates a system 100 for performing multi-beam SEM imaging, in accordance with one or more embodiments of the present disclosure. In one embodiment, the system 100 includes a multi-beam scanning electron microscopy (SEM) sub-system 101 and a controller 110. The multi-beam SEM sub-system 101 may include any multi-beam SEM sub-system or multi-beam SEM tool known in the art. For example, the multi-beam SEM sub-system 101 may include, but is not limited to, a multi-beam electron beam source 103, an electron-optical assembly 104, a sample stage 106, and a detector assembly 108. In another embodiment, the controller 110 is communicatively coupled to the multi-beam SEM sub-system 101. For example, the controller 110 may be coupled to the output of the detector assembly 108 of the SEM sub-system 101. ];
[0028] In one embodiment, the multi-beam electron source includes an electron gun 102 and a multi-lens array assembly 109 configured to split an initial illumination beam into multiple electron beams 105. For example, the electron gun 102 may include, but is not limited to, a field emission gun (cathode). By way of another example, as shown in FIG. 1, the multi-lens array assembly 109 includes a set of lenses 111 (or "lenslets") in an array plate 113. In this regard, the set of lenses 111 serve to split the initial illumination electron beam into multiple beams 105 (or "beamlets").];
[0029] In another embodiment, the multi-beam array assembly 109 is adjustable. For example, the multi-beam array assembly 109 is configured to individually adjust and/or control the focus and/or astigmatism of one or more lenses 111 of the lens array assembly 109. In this embodiment, the individual lenses 111 of the set of lenses of the array assembly 109 may focus each beam independently.]; 
[0030] In another embodiment, the detector assembly 108 simultaneously acquires multiple images (or "sub-images"). In this regard, each of the electron beams 105 causes a corresponding electron signal (e.g., secondary electron signal or backscattered electron signal) to form a set of signal beams 117. The signal beams 117 then form a set of corresponding images, or sub-images, at the detector assembly 108. The images acquired by the detector assembly 108 are then transmitted to the controller 110 for focus and/or astigmatism analysis. For example, in the case where the SEM sub-system 101 includes N simultaneously operating beams (e.g., 2 to 200 beams), where N corresponding images are simultaneously acquired by the detector assembly 108, the N images can be analyzed to analyze focus and/or astigmatism of one or more of the N images.];
FIG. 2 illustrates a conceptual view of a series of images 202a-202d acquired simultaneously with the multi-beam SEM sub-system 101, in accordance with one or more embodiments of the present disclosure. As shown in FIG. 2, focus varies across the simultaneously acquired images 202a, 202b, 202c and 202d. In the example depicted in FIG. 2, image 202b displays the best image sharpness and, thus, the best focus. After the controller identifies image 202b as the best focus image, the controller 110 may then adjust the focus settings of the lenses 111 of the multi-beam lens array 113 so as to match the focus setting of the lens used to form image 202b. It is noted that the focus variation may be imparted to the field and, thus, the image naturally or intentionally, as discussed in more detail further herein.];
[0058] It is noted that such an approach is more likely to succeed in a multi-beam SEM because the larger number of images will provide greater image information and are less likely to have gaps where no image information is available. FIG. 5 depicts a conceptual view of a single image (of a set of images) acquired by detector assembly 108, which was acquired while sweeping the focus from an under-focused condition to an over-focused condition. For example, image feature 502a was acquired in an under-focused condition, while image feature 502c was acquired in an over-focused condition. Image feature 502b was acquired in an intermediate focus condition, which corresponds to the best available focus. It is noted herein that the accuracy in determining the best focus in this embodiment improves with a higher number of resolvable structural features.];
	(Note from applicant’s specification para.  [0019 Note Some disclosed embodiments provide a charged particle beam (e.g., electron beam) apparatus. The charged particle beam apparatus includes a beamlet forming unit configured to form and scan an array of beamlets on a sample. A first portion of the array of beamlets (hereinafter referred to as "inspection beamlets") is configured to be focused onto a focus plane. A second portion of the array of beamlets (hereinafter referred to as "focus-sensing beamlets") has at least one beamlet with a A level of separation between the focus plane and the sample can be detected based on an image of the sample formed by the array of beamlets. The level of separation can be reduced to ensure that the first portion of the array of beamlets is focused on the sample.]).
   	(Note from applicant’s specification para.  [0054 Note Once the separation level is determined, the control system (e.g., separation adjusting module 528 of control system 500) adjusts the separation level between the sample surface at the first scanning region with respect to the focus plane of the inspection beamlets at step 614, such that the sample surface at the first scanning region can coincide with the focus plane. In some embodiments, the control system (e.g., stage controlling module 522) can move the sample stage in the Z-direction to thereby adjust the position of the sample in the Z-direction, to reduce the separation level between the sample surface at the first scanning region and the focus plane of the primary beamlets. In some alternative embodiments, the control system (e.g., beamlet controlling module 524) can adjust the focusing power of one or more lenses (e.g., objective lens 131 and/or transfer lens 133) to move the position of the focus plane of the inspection beamlets, such that the sample surface coincides with the focus plane.]).
     	But Masnaghetti fails to explicitly disclose estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample.
    	Zeidler, however, discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and estimating from an image a separation gap (i.e., defocus) [0104] [0111] [0115] between the focus plane (at 51 and/or 52) and the sample (7/8), based on a comparison of a “size (of 21 at A1 and/or 21 at A2) of the array of beamlets” “along” the focus plane (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 101)) and a size of a corresponding probe spot (A1 and/or A2) on the sample (7/8)
(Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0104] [0111] [0115] 
  	[0104] The value of the diameter A of the form of the cross section of the particle beams 3 on the surface 8 and a size of the particle beam spots 6 on the surface 8 depend both on the configuration of the particle beam 3 and on a distance between the beam focus 5 and the surface 8. For this reason, the form of the cross section of a particle beam, in particular the diameter A of the form, can serve as a measure of the distance between the beam focus 5 and the surface 8, as a result of which this relationship can be used for focusing. Here, the configuration of the particle beam corresponds for example to an angle enclosed between the optical axis 16 and a particle beam 3. This angle is substantially determined by the objective lens 102.]; 
[0111] FIGS. 5B and 5C clarify this relationship. FIG. 5B shows the forms 21 of the cross sections of the particle beams 3, wherein the surface 8 is in focus, i.e. the distance between the beam foci 5 and the surface 8 is small. The forms 21 have a circular form. The smaller the form, the better the focusing, and vice versa.]; 
[0115] FIG. 6 shows two exemplary particle beams 3.sub.1 and 3.sub.2 of the bundle, which are incident on the surface 8 of the object 7 and there illuminate particle beam spots 6. The beam foci 5.sub.1 and 5.sub.2 of the particle beams 3.sub.1 and 3.sub.2 are spaced apart from one another in a direction parallel to the optical axis 16. The distance between the beam foci 5.sub.1 and 5.sub.2 along the direction parallel to the optical axis 16 is caused for example by the image field curvature of the particle-optical system between the beam generation apparatus 300 and the objective lens 102 (see curved objective plane 101 in FIG. 3). Each of particle beam 3.sub.1 has a form 21, which, for the sake of simplified explanation, is circular and has a diameter A.sub.1. The particle beam 3.sub.2 likewise has a circular form 21, but with a greater diameter A.sub.2. The difference with respect to the diameters A.sub.1 and A.sub.2 is due to the different distances of the beam foci 5.sub.1 and 5.sub.2 from the surface 8. Even though it is possible to determine a distance between the beam focus 5.sub.1 and the surface 8 from the diameter A.sub.1, it may not necessarily be possible to determine whether the particle beam 3.sub.1 is overfocused, as in the present case designated by the position I, or whether the particle beam 3.sub.1 is underfocused, as designated by the position II. The positions I and II have the same distance from the beam focus 5.sub.1 of the particle beam 3.sub.1 in a direction parallel to the optical axis 16. With the proviso that the relative location of the beam foci 5.sub.1 and 5.sub.2 is known, it is also possible to determine using the diameter A.sub.2 of the form 21 of the particle beam 3.sub.2 whether the particle beam 3.sub.1 is overfocused or underfocused. It is possible by way of example to deduce from the ratio of diameters A.sub.1 and A.sub.2 whether the particle beam 3.sub.1 is overfocused or underfocused. If the relative location of the beam foci 5.sub.1 and 5.sub.2 is known, as is illustrated in FIG. 6, it is possible by way of example to deduce that the particle beam 3.sub.1 is overfocused if the diameter A.sub.1 is smaller than the diameter A.sub.2. It is possible to deduce in the same manner that the particle beam 3.sub.1 is underfocused if the diameter A.sub.1 is greater than the diameter A.sub.2 (for example if the surface 8 were situated in the position II). In the description of the principle that was just explained, a diameter of the cross section of the particle beams 3 was used for the beam value. As described above, the beam value can also represent a different parameter of the form of the cross section, for example the long and/or short main axis and orientation of an ellipse.; Note with proviso that the location of the beam foci 5.sub.1 and 5.sub.2 is known, it is also possible to determine using the diameter A.sub.2 of the form 21 of the particle beam 3.sub.2 whether the particle beam 3.sub.1 is overfocused or underfocused (i.e. determne a separation gap distance)]. 
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

     	Regarding claim 14, Masnaghetti discloses a method performed by a controller (abstract) (fig. 1a, 110, 116, 118) for controlling a charged particle beam system (105), the method  comprising:
scanning an array of beamlets (fig. 1a, 104) on a sample (107) to form a plurality of probe spots on the sample (fig. 2, at 202a-202d):
generating an image (108, 110, 119) (abstract) of the sample based on detected signals from the plurality of probe spots:
estimating from the image a separation gap (i.e., defocus) between a focus plane (fig. 2, focus plane of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”) based on (108) (fig. 2) a comparison of a  formed by the array of beamlets (105) wherein, 
a first portion (202a) of the array of beamlets is focused onto the focus plane (focus plane of 202a), and 
comprises a defocused beamlet  (of either 202c, 202d)  with respect to the focus plane (of 202a); and 
adjusting [0035] the estimated separation gap  [0035] [0058] (fig. 8, 806)
(fig. 1) 
(figs. 2-3, 5-12); 
 	(abstract.) [0026] [0027] [0028] [0029] [0030] [0035] [0058] ; 
	(Note from applicant’s specification para.  [0019 Note Some disclosed embodiments provide a charged particle beam (e.g., electron beam) apparatus. The charged particle beam apparatus includes a beamlet forming unit configured to form and scan an array of beamlets on a sample. A first portion of the array of beamlets (hereinafter referred to as "inspection beamlets") is configured to be focused onto a focus plane. A second portion of the array of beamlets (hereinafter referred to as "focus-sensing beamlets") has at least one beamlet with a defocusing level with respect to the focus plane. A level of separation between the focus plane and the sample can be detected based on an image of the sample formed by the array of beamlets. The level of separation can be reduced to ensure that the first portion of the array of beamlets is focused on the sample.]).
   	(Note from applicant’s specification para.  [0054 Note Once the separation level is determined, the control system (e.g., separation adjusting module 528 of control system 500) adjusts the separation level between the sample surface at the first scanning region with respect to the focus plane of the inspection beamlets at step 614, such that the sample surface at the first scanning region can coincide with the focus plane. In some embodiments, the control system (e.g., stage controlling module 522) can move the sample stage in the Z-direction to thereby adjust the position of the sample in the Z-direction, to reduce the separation level between the sample surface at the first scanning region and the focus plane of the primary beamlets. In some alternative embodiments, the control system (e.g., beamlet controlling module 524) can adjust the focusing power of one or more lenses (e.g., objective lens 131 and/or transfer lens 133) to move the position of the focus plane of the inspection beamlets, such that the sample surface coincides with the focus plane.]).
     	But Masnaghetti fails to explicitly disclose estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “ of the array of beamlets” along the focus plane and a  of a corresponding probe spot on the sample.
    	Zeidler, however, discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and estimating from an image a separation gap (i.e., defocus) [0104] [0111] [0115] between the focus plane (at 51 and/or 52) and the sample (7/8), based on a comparison of a “size (of 21 at A1 and/or 21 at A2) of the array of beamlets” “along” the focus plane (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 101)) and a size of a corresponding probe spot (A1 and/or A2) on the sample (7/8)
(Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0104] [0111] [0115].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

Regarding claim 15, Masnaghetti discloses a non-transitory computer-readable medium [0092] that stores a set of instructions that is executable by at least one processor [0092] of a controller to cause the controller to perform a method for controlling a charged particle beam system, the method comprising:
scanning an array of beamlets (fig. 1a, 104) (abstract) on a sample (107) to form a plurality of probe spots (fig. 2, 202a-202d) on the sample:
generating an image (108, 110, 119) (abstract) of the sample based on detected signals from the plurality of probe spots: 
estimating from the image a separation gap (i.e., defocus) between “a” focus plane (fig. 2, focus plane of 202a) and the sample (fig. 2, sample level is estimated at 202b “best focus”) based on (108) (fig. 2) a comparison of a  formed by the array of beamlets (105), wherein 
a first portion (202a) of the array of beamlets is focused onto the focus plane (of 202a), and 
a second portion (202c, 202d) of the array of beamlets comprises a defocused beamlet (of either 202c, 202d)  with respect to the focus plane (of 202a); and
adjusting [0035] based on the estimated separation gap [0035] [0058] (fig. 8, 806)
(fig. 1) 
(figs. 2-3, 5-12);  
 	 (abstract.) [0026] [0027] [0028] [0029] [0030] [0035] [0058] [0092]; 
 [0092] Those having skill in the art will recognize that the state of the art has progressed to the point where there is little distinction left between hardware and software implementations of aspects of systems; the use of hardware or software is generally (but not always, in that in certain contexts the choice between hardware and software can become significant) a design choice representing cost vs. efficiency tradeoffs. Those having skill in the art will appreciate that ., hardware, software, and/or firmware), and that the preferred vehicle will vary with the context in which the processes and/or systems and/or other technologies are deployed. For example, if an implementer determines that speed and accuracy are paramount, the implementer may opt for a mainly hardware and/or firmware vehicle; alternatively, if flexibility is paramount, the implementer may opt for a mainly software implementation; or, yet again alternatively, the implementer may opt for some combination of hardware, software, and/or firmware. Hence, there are several possible vehicles by which the processes and/or devices and/or other technologies described herein may be effected, none of which is inherently superior to the other in that any vehicle to be utilized is a choice dependent upon the context in which the vehicle will be deployed and the specific concerns (e.g., speed, flexibility, or predictability) of the implementer, any of which may vary. Those skilled in the art will recognize that optical aspects of implementations will typically employ optically-oriented hardware, software, and or firmware.];
	(Note from applicant’s specification para.  [0019 Note Some disclosed embodiments provide a charged particle beam (e.g., electron beam) apparatus. The charged particle beam apparatus includes a beamlet forming unit configured to form and scan an array of beamlets on a sample. A first portion of the array of beamlets (hereinafter referred to as "inspection beamlets") is configured to be focused onto a focus plane. A second portion of the array of beamlets (hereinafter referred to as "focus-sensing beamlets") has at least one beamlet with a defocusing level with respect to the focus plane. A level of separation between the focus plane and the sample can be detected based on an image of the sample formed by the array of beamlets. The level of separation can be reduced to ensure that the first portion of the array of beamlets is focused on the sample.]).
   	(Note from applicant’s specification para.  [0054 Note Once the separation level is determined, the control system (e.g., separation adjusting module 528 of control system 500) stage controlling module 522) can move the sample stage in the Z-direction to thereby adjust the position of the sample in the Z-direction, to reduce the separation level between the sample surface at the first scanning region and the focus plane of the primary beamlets. In some alternative embodiments, the control system (e.g., beamlet controlling module 524) can adjust the focusing power of one or more lenses (e.g., objective lens 131 and/or transfer lens 133) to move the position of the focus plane of the inspection beamlets, such that the sample surface coincides with the focus plane.]).
     	But Masnaghetti fails to explicitly disclose estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample.
    	Zeidler, however, discloses beamlet (31, 32) array irradiation of a sample (fig. 6; 7, 8) and estimating from an image a separation gap (i.e., defocus) [0104] [0111] [0115] between the focus plane (at 51 and/or 52) and the sample (7/8), based on a comparison of a “size (of 21 at A1 and/or 21 at A2) of the array of beamlets” “along” the focus plane (beamlets 31 and 32 pass through/over/“along” the focal plane (see fig. 3, 101)) and a size of a corresponding probe spot (A1 and/or A2) on the sample (7/8)
(Note definition of “along” == through, on, beside, over, or parallel to the length or direction of); 
(fig. 3, sample 7/8, focal plane 101, beamlets 3, beam spots 6, spot sizes 21); 
(fig. 6, sample 7/8, plane 51, 52, beamlets 31, 32, beam spots 6, spot sizes 21);
 	[0104] [0111] [0115].
 (AIA  applications) to combine/modify the invention of Masnaghetti, with estimate from the image a separation gap (i.e., defocus) between the focus plane and the sample, based on a comparison of a “size of the array of beamlets” along the focus plane and a size of a corresponding probe spot on the sample, as taught by Zeidler, to use by combining prior art charged particle beam devices according to known beamlet focus gap estimation methods to yield predictable improved imaging resolution results.

     	Regarding claim 2, Masnaghetti discloses that the detector includes an array of detection elements configured to  detect signals from the plurality of probe spots  
[0030] In another embodiment, the detector assembly 108 simultaneously acquires multiple images (or "sub-images"). In this regard, each of the electron beams 105 causes a corresponding electron signal (e.g., secondary electron signal or backscattered electron signal) to form a set of signal beams 117. The signal beams 117 then form a set of corresponding images, or sub-images, at the detector assembly 108. The images acquired by the detector assembly 108 are then transmitted to the controller 110 for focus and/or astigmatism analysis. For example, in the case where the SEM sub-system 101 includes N simultaneously operating beams (e.g., 2 to 200 beams), where N corresponding images are simultaneously acquired by the detector assembly 108, the N images can be analyzed to analyze focus and/or astigmatism of one or more of the N images.].
     	Regarding claim 3, Masnaghetti discloses that the processor (110, 116) is further configured to adjust a focusing power of a focusing element (109) in the beamlet forming unit to reduce the separation gap [0035] [0058] (fig. 8, 806)
[0035] FIG. 2 illustrates a conceptual view of a series of images 202a-202d acquired simultaneously with the multi-beam SEM sub-system 101, in accordance with one or more embodiments of the present disclosure. As shown in FIG. 2, focus varies across the simultaneously acquired images 202a, 202b, 202c and 202d. In the example depicted in FIG. 2, image 202b displays the best image sharpness and, thus, the best focus. After the controller identifies image 202b as the best focus image, the controller 110 may then adjust the focus settings of the lenses 111 of the multi-beam lens array 113 so as to match the focus setting of the lens used to form image 202b. It is noted that the focus variation may be imparted to the field and, thus, the image naturally or intentionally, as discussed in more detail further herein.];
[0058] It is noted that such an approach is more likely to succeed in a multi-beam SEM because the larger number of images will provide greater image information and are less likely to have gaps where no image information is available. FIG. 5 depicts a conceptual view of a single image (of a set of images) acquired by detector assembly 108, which was acquired while sweeping the focus from an under-focused condition to an over-focused condition. For example, image feature 502a was acquired in an under-focused condition, while image feature 502c was acquired in an over-focused condition. Image feature 502b was acquired in an intermediate focus condition, which corresponds to the best available focus. It is noted herein that the accuracy in determining the best focus in this embodiment improves with a higher number of resolvable structural features.].

     	Regarding claim 5, Masnaghetti discloses that the second portion (202c, 202d) of the array of beamlets comprises at least one beamlet focused on the focus plane (the focus plane of 202a) [0035] [0058] (fig. 8, 806).
     	Regarding claim 6, Masnaghetti discloses that the processor (110, 116) is further configured to:
control the beamlet forming unit to perform a first scan [0062-0064] of the sample using at least a first subset of beamlets in the array of beamlets to form an image of the sample; 
reduce a level of the separation gap [0062-0064] based on the image of the sample; and
at least a second subset [0062-0064] of beamlets in the array of beamlets [0062-0064] [0047]
     	[0047] In another embodiment, after establishing a focus and/or astigmatism gradient across the image field of the sample, a large number of sub-images (e.g., 10 to 200 sub-images) may be acquired simultaneously, whereby each (or at least some) of the sub-images are acquired by the detector assembly 108 at different foci and/or different astigmatism. In turn, each of the acquired sub-images may be analyzed by controller 110 for image sharpness (or other focus indicator) to find the best focus setting and/or best astigmatism setting.];
    	[0062] In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images images to allow focusing on images that are otherwise too noisy for conventional focus algorithms. In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images to allow focusing on images that have fewer pixels than would normally be required for good focusing.];
   	[0063] It is noted that in the case of the multi-beam SEM sub-system 101 the set of focus images can be acquired at a much higher frame rate than that of a single beam SEM. In some cases, this may result in noisier images that are more difficult to focus. However, by averaging focus results across all sub-images (or a sub-set of sub-images) an accurate result can still be obtained. In another embodiment, image frames may be acquired with few number of pixels (per sub-image). In this case, the use of multiple channels of the multi-beam SEM sub-system 101 provides for enough pixels and image data for accurate focus determination.];
  	 [0064] In one embodiment, the SEM sub-system 101 may acquire two or more " repeat" image for each channel defined by the primary beams 105 and signal beams 117. Further, the controller 110 may combine (e.g., average) the multiple repeat images for each channel of the SEM sub-system 101 to form an aggregated image for each of the multiple channels of the SEM sub-system 101. For example, rather than take one slow image that takes 1 second to acquire, 10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image. Based on this averaged image a focus determination may be made.];
	(Reference’s claim 10 Note     10. The apparatus of claim 1, wherein the controller is configured to: prior to identifying best focus of the plurality of images, average two or more images.); 
    	(Reference’s claim 11 Note     11. The apparatus of claim 10, wherein the controller is configured to: prior to identifying best focus of the plurality of images, average two or more repeat images.).
  
     	Regarding claim 7, Masnaghetti discloses that the first subset of beamlets includes a subset of beamlets in the second portion [0062-0064],,
wherein the first subset of beamlets includes the beamlets in the first portion (202a) and a subset of beamlets in the second portion [0062-0064],
wherein the second subset of beamlets [0062-0064] includes the beamlets in the first portion [0062-0064],, or 
wherein the second subset of beamlets [0062-0064] includes the beamlets in the first portion [0062-0064] and a subset of beamlets in the second portion [0062-0064]
      	[0047] In another embodiment, after establishing a focus and/or astigmatism gradient across the image field of the sample, a large number of sub-images (e.g., 10 to 200 sub-images) may be acquired simultaneously, whereby each (or at least some) of the sub-images are acquired by the detector assembly 108 at different foci and/or different astigmatism. In turn, each of the acquired sub-images may be analyzed by controller 110 for image sharpness (or other focus indicator) to find the best focus setting and/or best astigmatism setting.];
    	[0062] In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images images to allow focusing on images that are otherwise too noisy  -images or repeat sub-images to allow focusing on images that have fewer pixels than would normally be required for good focusing.];
   	[0063] It is noted that in the case of the multi-beam SEM sub-system 101 the set of focus images can be acquired at a much higher frame rate than that of a single beam SEM. In some cases, this may result in noisier images that are more difficult to focus. However, by averaging focus results across all sub-images (or a sub-set of sub-images) an accurate result can still be obtained. In another embodiment, image frames may be acquired with few number of pixels (per sub-image). In this case, the use of multiple channels of the multi-beam SEM sub-system 101 provides for enough pixels and image data for accurate focus determination.];
  	 [0064] In one embodiment, the SEM sub-system 101 may acquire two or more " repeat" image for each channel defined by the primary beams 105 and signal beams 117. Further, the controller 110 may combine (e.g., average) the multiple repeat images for each channel of the SEM sub-system 101 to form an aggregated image for each of the multiple channels of the SEM sub-system 101. For example, rather than take one slow image that takes 1 second to acquire, 10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image. Based on this averaged image a focus determination may be made.];
	(Reference’s claim 10 Note     10. The apparatus of claim 1, wherein the controller is configured to: prior to identifying best focus of the plurality of images, average two or more images.); 
    	(Reference’s claim 11 Note     11. The apparatus of claim 10, wherein the controller is configured to: prior to identifying best focus of the plurality of images, average two or more repeat images.).

Regarding claim 8, Masnaghetti discloses that a scan characteristic (fig. 2) of each of the beamlets of the first (202a) and the second portion of the array of beamlets  (202c, 202d) is different (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a).
     	Regarding claim 9, Masnaghetti discloses that the scan characteristic comprises a size of a scan area (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a) 
     	Regarding claim 10, Masnaghetti discloses that the size of the scan area of each beamlet of the second portion (202c) is smaller than the scanning area of each beamlet of the first portion (202a)
	[0062] In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images images to allow focusing on images that are otherwise too noisy for conventional focus algorithms. In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images to allow focusing on images that have fewer pixels than would normally be required for good focusing.];
   	[0063] It is noted that in the case of the multi-beam SEM sub-system 101 the set of focus images can be acquired at a much higher frame rate than that of a single beam SEM. In some cases, this may result in noisier images that are more difficult to focus. However, by averaging focus results across all sub-images (or a sub-set of sub-images) an accurate result can still be obtained. In another embodiment, image frames may be acquired with few number of pixels (per sub-image). In this case, the use of multiple channels of the multi-beam SEM sub-system 101 provides for enough pixels and image data for accurate focus determination.];
  	 [0064] In one embodiment, the SEM sub-system 101 may acquire two or more " repeat" image for each channel defined by the primary beams 105 and signal beams 117. Further, the controller 110 may combine (e.g., average) the multiple repeat images for each channel of the SEM sub-system 101 to form an aggregated image for each of the multiple channels of the SEM sub-system 101. For example, rather than take one slow image that takes 1 second to acquire, 10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image. Based on this averaged image a focus determination may be made.].
     	Regarding claim 11, Masnaghetti discloses that the scan characteristic is comprises a scan frequency (fig. 2, images 202a-202d are acquired simultaneously, the first and second portion can be any of 202a or 202c, since 202a has more scan lines (three lines) than 202c (two lines) and since the images are acquired simultaneously then one of 202a or 202c is scanned faster due to less scan lines or more scan lines) [0062-0064]
	[0062] In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images images to allow focusing on images that are otherwise too noisy for conventional focus algorithms. In one embodiment, the controller 110 may utilize information from multiple sub -images or repeat sub-images to allow focusing on images that have fewer pixels than would normally be required for good focusing.];
   	[0063] It is noted that in the case of the multi-beam SEM sub-system 101 the set of focus images can be acquired at a much higher frame rate than that of a single beam SEM. In some cases, this may result in noisier images that are more difficult to focus. However, by averaging focus results across all sub-images (or a sub-set of sub-images) an accurate result can still be obtained. In another embodiment, image frames may be acquired with few number of pixels (per sub-image). In this case, the use of multiple channels of the multi-beam SEM sub-system 101 provides for enough pixels and image data for accurate focus determination.];
  	 [0064] In one embodiment, the SEM sub-system 101 may acquire two or more " repeat" image for each channel defined by the primary beams 105 and signal beams 117. Further, the controller 110 may combine (e.g., average) the multiple repeat images for each channel of the SEM sub-system 101 to form an aggregated image for each of the multiple channels of the SEM sub-system 101. For example, rather than take one slow image that takes 1 second to acquire, 10 fast images, each 1/10 of a second in duration, are acquired and averaged to create a single high-quality image. Based on this averaged image a focus determination may be made.].
     	Regarding claim 12, Masnaghetti discloses that the scan frequency of each beamlet of the second portion (in this example any of 202a or 202c) is higher than the scan frequency of each beamlet of the first portion (any other of 202a or 202c) (fig. 2, images 202a-202d are acquired simultaneously, the first and second portion can be any of 202a or 202c, since 202a has more scan lines (three lines) than 202c (two lines) and since the images are acquired simultaneously then one of 202a or 202c is scanned faster due to less scan lines or more scan lines) [0062-0064].
     	Regarding claim 13, Masnaghetti discloses that the scan characteristic  comprises a scan direction (202c, 202d scans different line directions/orientations and/or areas of the sample 107 from 202a) 

Moreover, regarding claims 18 and 20, Zeidler discloses use of Fourier analysis of the generated image to determine the size of the corresponding probe spot on the sample; and is obvious for the reasons discussed supra with reference to claim 1 or 14, see previous
   [0030] Since the form of a particle beam on the surface of the object corresponds to the particle beam spot illuminated by the particle beam, a beam value can also represent a variable that is dependent indirectly or directly on the particle beam spot, for example a resolution that is attainable with the particle beam. The particle beam spot illuminated by a particle beam on the surface is critical for the resolution with which structures of the surface of the object can be detected and analysed. The (first) beam values can therefore be determined for example by the analysis of the resolution of a graphic presentation of the first intensities. In particular, the (first) beam values can be determined by a gradient method, a Fourier analysis, an autocorrelation analysis or the like of the first intensities.];
Fourier analysis, an autocorrelation or the like];
   [0102] Determination of the at least one beam value can be effected for example by way of an analysis of the image signals that are measured during the scanning of the subregions UB.sub.1, UB.sub.2 being carried out. In particular, a spatial frequency analysis can be carried out. By way of comparison with the spatial frequencies measured during a calibration measurement with a known sample, it is possible to deduce from the spatial frequencies contained in the image signals in the subregions UB.sub.1, UB.sub.2 the diameter of the particle beam upon incidence on the surface of the object. If the measured spatial frequencies vary in mutually perpendicular directions, it is possible to deduce that the areas of intersection of the particle beams with the surface of the object form ellipses, which can be caused in turn either by a surface of the object being inclined with respect to the particle beams or by an astigmatism of the particle beams. As already mentioned further above, the spatial frequency analysis can be carried out for example by Fourier analysis or autocorrelation analysis of the image signals in the subregions. Alternatively, it is also possible to apply a gradient method to the image signals in the subregions to determine the at least one beam value.].

Regarding claim 19, Masnaghetti discloses wherein the processor (110) is further configured to adjust a parameter of a focusing lens (114, 124) [0029] [0035] to reduce the estimated separation gap, the parameter comprising a focusing power 
[0029] In another embodiment, the multi-beam array assembly 109 is adjustable. For example, the multi-beam array assembly 109 is configured to individually adjust and/or control the focus and/or astigmatism of one or more lenses 111 of the lens array assembly 109. In this embodiment, the individual lenses 111 of the set of lenses of the array assembly 109 may focus each beam independently.]; 
FIG. 2 illustrates a conceptual view of a series of images 202a-202d acquired simultaneously with the multi-beam SEM sub-system 101, in accordance with one or more embodiments of the present disclosure. As shown in FIG. 2, focus varies across the simultaneously acquired images 202a, 202b, 202c and 202d. In the example depicted in FIG. 2, image 202b displays the best image sharpness and, thus, the best focus. After the controller identifies image 202b as the best focus image, the controller 110 may then adjust the focus settings of the lenses 111 of the multi-beam lens array 113 so as to match the focus setting of the lens used to form image 202b. It is noted that the focus variation may be imparted to the field and, thus, the image naturally or intentionally, as discussed in more detail further herein.].

2.	Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1) and further in light of Oster et al. (US 20170248842 A1).
Regarding claim 4, Masnaghetti discloses wherein the processor (110, 116) is further configured to move/raise (via stage 106) [0075] the sample (107) 
[0068] The one or more focus targets used to analyze the focus quality of the line scans may be found through any suitable process. In one embodiment, the one or more focus targets are locating using information from a CAD database associated with the sample 107. In another embodiment, the one or more focus targets are located using prior information associated with the stage location during recipe setup. In another embodiment, the one or more focus targets are locating using prior associated received from an additional tool or system (e.g., additional inspection tool). ];
[0075] Referring again to FIG. 1A, it is noted herein that the sample stage 106 of the multi-beam SEM sub-system 101 may include any sample stage known in the art suitable for secure the sample 107. The sample 107 may include any sample suitable for inspection/review sample stage 106 is an actuatable stage. For example, the sample stage 106 may include, but is not limited to, one or more translational stages suitable for selectably translating the sample 107 along one or more linear directions (e.g., x-direction, y-direction and/or z-direction). By way of another example, the sample stage 106 may include, but is not limited to, one or more rotational stages suitable for selectively rotating the sample 107 along a rotational direction. By way of another example, the sample stage 106 may include, but is not limited to, a rotational stage and a translational stage suitable for selectably translating the sample along a linear direction and/or rotating the sample 107 along a rotational direction. It is noted herein that the system 100 may operate in any scanning mode known in the art.].
But Masnaghetti/Zeidler fails to disclose the processor is further configured to move the sample to reduce the level of separation.
    	Oster, however, discloses moving a sample on a stage to reduce the level of separation [0064] 
   	[0064] The sample stage 110 has micromanipulators (not shown in FIG. 1) with the aid of which the defective location of the photomask 105 can be brought beneath the point of incidence of the electron beam 127 on the photomask 105. In addition, the sample stage 110 can be displaced in height, i.e. in the beam direction of the electron beam 127, such that the focus of the electron beam 127 becomes located on the surface of the photomask 105 (likewise not illustrated in FIG. 1). Furthermore, the sample stage 110 can comprise a device for setting and controlling the temperature, which makes it possible to bring the photomask 105 to a predefined temperature and to keep it at this temperature (not indicated in FIG. 1).].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Masnaghetti/Zeidler, with moving a sample on a stage to reduce the level of separation, as reducing the level of separation between a beam focal point and a sample surface via moving the sample surface to the focal point to increase resolution.

2.	Claims 16-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Masnaghetti et al. (US 20170084424 A1) in view of Zeidler (US 20170117114 A1); hereinafter “the combined references”, as applied to claim 1 above, and further in light of Rodgers et al. (US 20140224985 A1).
Regarding claim 16, the combined references disclose the elements of claim 1, see previous.
     	But the combined references fail to disclose the first portion of the array of beamlets comprises an inspection beamlet configured to scan an inspection region of the sample; and
the second portion of the array of beamlets comprises a focus-sensing beamlet configured to scan a focus-sensing region of the sample.
Rodgers, however, discloses the first portion of the array of beamlets comprises an inspection beamlet (fig. 18, 266) configured to scan an inspection region of the sample (38) (abstract); and
the second portion of the array of beamlets comprises a focus-sensing beamlet (274) configured to scan a focus-sensing region of the sample (abstract).
(abstract Note A charged particle beam focusing apparatus includes a charged particle beam generator configured to project simultaneously at least one non-astigmatic charged particle beam and at least one astigmatic charged particle beam onto locations on a surface of a specimen, thereby causing released electrons to be emitted from the locations. The apparatus also includes an imaging detector configured to receive the released electrons from the locations and to form images of the locations from the released electrons. A processor analyzes the image produced by the at least one non-astigmatic charged particle beam and in response thereto adjusts a focus of the at least one non-astigmatic charged particle beam. );
[0081] FIG. 11 shows schematic diagrams of array 214 on surface 38, according to an embodiment of the present invention. Each diagram illustrates spots 217 generated by beams 213 on surface 38, at three different vertical levels of the surface. In the following description, spots 217N at the different vertical levels are referred to as spots 260A, 260B, and 260C, and spots 217A are referred to as spots 262A, 264A, 266A, 268A; 262B, 264B, 266B, 268B; and 262C, 264C, 266C, 268C. An image 214B corresponds to optimal focus of beams 213 on the surface, wherein the diameters of circular spots 260B formed by non-astigmatic beams 213N are substantially equal and are as small as possible. The optimal focus is assumed to occur at a vertical position of surface 208 given by a z value z.sub.f, of the surface. At position z.sub.f, astigmatic beams 213A from aberration-forming apertures 222, 224, 226, and 228 respectively form substantially circular spots 262B, 264B, 266B, and 268B on surface 38.]
[0109-0113].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with sample inspection imaging region(s) and sample focus imaging region(s), as taught by Rodgers, to use as a substitution of one known sample imaging configuration for another (i.e. with sample imaging and focus-sensing regions/areas) to obtain predictable beam focus correction results (i.e. to improve imaging resolution).

Regarding claim 17, the combined references disclose the elements of claim 8, see previous.
     	But the combined references fail to disclose wherein the scan characteristic comprises a probe current, and wherein the probe current of each of the second portion of the array of beamlets is smaller than the probe current of each of the first portion of the array of beamlets

   [0053] Returning to FIG. 1, processor 32 uses the value of ERR to optimize the focusing of spots 45. Typically, processor 32 adjusts the vertical displacement of stage 36 using controller 34. Alternatively or additionally, the processor adjusts the incoming charged beam, for example by altering a potential applied to gun 12, and/or by altering a current through the one or more lenses 14. Processor 32 makes the adjustments, using the magnitude and the sign of ERR, to minimize the absolute value of ERR; Note the beam current is a function of the gun current];
   [0005] Other methods for focusing electron beams are known in the art. For example, U.S. Pat. No. 5,483,036, to Giedt, et al., whose disclosure is incorporated herein by reference, describes a method for automatically focusing an electron beam by determining the beam size. The beam is swept over a number of narrow slits, and the current profiles generated as the beam sweeps are used to find the beam size, and to focus the beam to an optimal position.].
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modify the invention of the combined references, with controlling beamlet focusing via controlling beamlet probe currents, as taught by Rodgers, to use by combining prior art charged particle beam devices according to known beamlet focussing methods (i.e., by controlling beam probe currents) to yield predictable improved imaging resolution results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881